Citation Nr: 1205538	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to June 1967 and in the Coast Guard from April 1974 to April 1992.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In May 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the appellant submitted additional evidence directly to the Board, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304 (c) (2011).  The Board then requested and obtained a Veterans Health Administration (VHA) opinion regarding her death benefits claim.  A copy of that VHA opinion was sent to the appellant in August 2011.  At that time, the Board also advised her that she had 60 days to submit additional evidence in connection with her pending claim.  The appellant subsequently requested an extension of the 60-day time limit, which was granted.  Thereafter, the appellant submitted a private medical opinion and clinical literature pertaining to her cause of death claim.  That newly received evidence was not accompanied by a waiver of RO consideration.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Nevertheless, because service connection for the Veteran's cause of death is being granted, the appellant is not prejudiced by consideration of the additional evidence submitted with respect to that claim.

FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2008, from respiratory arrest due to severe end-stage chronic obstructive pulmonary disease (COPD).

2.  The Veteran was not service connected for any disabilities during the course of his lifetime.  

3.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's in-service exposure to asbestos contributed to the onset or hastened the progression of his COPD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).

A current disability must be related to service or to an incident of service origin.  An appellant seeking disability benefits must establish the existence of a disability and a connection between that disability and the Veteran's service.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases that manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, COPD is not among the disorders to which that regulatory presumption applies.

Service connection may be also granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the record before the Board consists of service personnel and medical records, post-service medical records, an August 2008 death certificate, a June 2011 Veterans Health Administration (VHA) opinion, a November 2011 private medical opinion and medical literature, lay statements, and Travel Board hearing testimony from the Veteran's surviving spouse.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

At the outset, the Board acknowledges that the majority of the Veteran's Coast Guard service medical records remain outstanding.  While the RO requested his complete Coast Guard records in support of his April 2008 service connection claim, the service department responded that only a portion of his records dated from April 1974 to April 1992 were available.  

When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, the Board met that obligation by making multiple attempts to secure the Veteran's outstanding Coast Guard medical records from a variety of sources, including his surviving spouse.  Indeed, following the Veteran's death in August 2008, the RO sent his surviving spouse a letter requesting that she submit any service or post-service records that supported her claim for death benefits.  In response to that request for information, the appellant indicated that she did not have any service records in her possession.  She was duly informed of the unavailability of additional records.  No other sources of records have been identified.  In January 2009, the RO issued a formal finding that the Veteran's aforementioned Coast Guard medical records were unavailable.

In light of the RO's formal finding, the Board concludes that any additional efforts to locate the Veteran's outstanding Coast Guard records would be futile.  Moreover, the Board finds that further efforts to obtain those records are unnecessary in light of its decision to grant that claim.  The Board's decision represents a complete award of the benefits sought on appeal.  Thus, the appellant is not prejudiced by the Board's adjudication of the above claim.  Further, any additional delay in adjudication by the Board would not benefit the appellant and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).

The unavailability of pertinent treatment records does not lower the legal standard for proving a claim.  Nevertheless, in such instances, VA's applicable laws and regulations do increase the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in the Veteran's favor or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005). Moreover, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board now turns to the pertinent evidence of record.  The Veteran's August 2008 death certificate lists his immediate cause of death as respiratory arrest due to severe end stage COPD.  He was not service connected for that disease or any other disabilities during the course of his lifetime.  Nevertheless, his surviving spouse now contends that his fatal COPD was caused by asbestos exposure, which he incurred while serving aboard military vessels during one or more of periods of active duty.  In light of her contentions, the Board will now consider whether service connection for the Veteran's cause of death is warranted as secondary to asbestos exposure or on alternate bases.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Veteran's service personnel records show that, while on active duty in the Navy, he served as a fireman and engineman aboard the USS Monmouth County and the USS Sandoval.  Subsequent Coast Guard personnel records confirm that he also served as a machinery technician aboard the USCGC Sherman and the USCGC Escanaba.  Significantly, VA has determined that the Veteran's duties as a fireman and engineman in the Navy placed him at "probable to highly probable" risk for asbestos exposure.  Moreover, in correspondence with VA before his death, the Veteran expressly denied any significant post-service asbestos exposure.  His account was later corroborated by his surviving spouse, who testified at the May 2010 Travel Board hearing that the Veteran had no exposure to asbestos prior to service or after service.  

The Veteran, while a lay person, was competent to state that he did not come into contact with asbestos after leaving the military.  McGinty v. Brown, 4 Vet. App. 428 (1993).  Similarly, his surviving spouse is competent to state when, according to her personal knowledge of the Veteran, he was and was not exposed to asbestos.  Moreover, the statements of both the Veteran and the appellant are presumed to be credible in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In light of the foregoing, the Board finds that it is at least as likely as not that the Veteran was exposed to asbestos during one or more of his period of active duty.  Thus, applying all reasonable doubt in favor of the appellant, the Board concedes in-service asbestos exposure.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the Veteran's mere exposure to a potentially harmful agent is insufficient to show that his death was service-related.  On the contrary, the record must show that disabling harm ensued from that conceded in-service exposure.  Specifically, the probative evidence must show a nexus, that is, a causal connection, between the Veteran's fatal illness and his in-service asbestos exposure.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran's available service medical records are negative for any complaints or clinical findings of asbestos-related health problems.  However, those records include a copy of a July 1982 chest X-ray, which revealed scattered calcific lesions around the hilum of the Veteran's left lung.  Notwithstanding that clinical abnormality, the Veteran was not found to have any concurrent lung diseases.  In the absence of any other in-service evidence of lung problems, the Board finds that chronicity in service is not established.  Therefore, a showing of continuity of symptoms after discharge is required to support the appellant's death benefits claim.  38 C.F.R. § 3.303 (b) (2011).

The earliest post-service evidence pertaining to that claim is a report of a radiologic examination conducted in February 1992.  That examination revealed a five-millimeter calcific density between the Veteran's left fourth and fifth anterior ribs, but was negative for any other lung abnormalities.  Subsequent medical records show that the Veteran was diagnosed with severe COPD and bronchitis in May 2001.  At that time, he was noted to have a history of cigarette smoking that had spanned more than 40 years.  However, the Veteran was noted to be cutting back on smoking, and his later medical records confirm that, by 2004, he quit the habit entirely.  Those later medical records also show that, in the early and mid-2000s, the Veteran underwent extensive inpatient and outpatient treatment for COPD and related symptoms.  However, none of his VA or private treating providers related his COPD to in-service asbestos exposure or to any other aspect of his military service.   

The record thereafter shows that, despite aggressive treatment, the Veteran's symptoms progressively worsened until he required continuous oxygen treatment and inpatient therapy.  Regrettably, efforts to stabilize his condition proved futile and he passed away in August 2008.

Following the Veteran's death, his claims folder was reviewed by a VA neurologist, who submitted a January 2009 written statement indicating that asbestos exposure and smoking were both known risk factors for COPD.  However, the neurologist conceded that he could not determine without resorting to speculation whether the Veteran's death from COPD was related to his in-service asbestos exposure or to his long-term smoking habit.  

In view of that neurologist's inherently speculative finding, it remained unclear to the Board whether the Veteran's death was related to asbestos exposure or any other aspect of his military service.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Accordingly, the Board requested an opinion from a pulmonologist regarding whether it was at least as likely as not that the Veteran's fatal COPD had been caused or materially hastened by his exposure to asbestos in the military.  The Board also requested that the VHA examiner address whether the Veteran's asbestos exposure, or any other aspect of his service, had caused or contributed to his death.  Finally, the Board asked that the VHA examiner comment on whether the Veteran death was due to nonservice-related causes, in particular his long-term history of cigarette smoking. 

In June 2011, the Board received a response from the chief of pulmonary medicine at a VA medical facility.  After reviewing the claims folder and related clinical literature, that clinician determined that it was less likely than not that the Veteran's conceded in-service asbestos exposure had caused or contributed substantially or materially to his death.  While the VHA examiner acknowledged that asbestos was a known risk factor for the development of certain lung diseases, the examiner noted that such diseases, including asbestosis, were generally restrictive in nature.  In contrast, the Veteran's COPD fell into the category of obstructive lung diseases, which, in the examiner's estimation, had no connection to asbestos.  In this regard, the examiner noted that a recent prominent article on COPD failed to mention asbestos as a causal agent in that disease.  That VHA examiner further noted that the standard textbook on pulmonary medicine (Murray and Nadel, 5th edition) also did not mention asbestos in its COPD chapters.  Consequently, that examiner concluded that any alleged etiologic role for asbestos in COPD was largely theoretical, and based on little epidemiologic data.  

Notwithstanding that negative nexus opinion with respect to the Veteran's in-service asbestos exposure and cause of death, the VHA examiner conceded that the Veteran's fatal COPD had likely had its onset while he was still in the Coast Guard.  In support of that finding, the VHA examiner noted that, while the Veteran had not been diagnosed with COPD until four years after his discharge, his documented in-service lung abnormalities were consistent with the early stages of that disease.  The examiner further noted that, considering the subsequent progression of that disease, it was likely that pulmonary function testing in the Veteran's final year of service would have demonstrated at least some airflow obstruction, albeit not enough to warrant a COPD diagnosis for several more years.  The VHA examiner emphasized that any early symptoms of COPD, which manifested during the Veteran's final period of active service, were solely attributable to his cigarette smoking, rather than his asbestos exposure or any other service-related disease or injury.

The VHA examiner's findings were contradicted in a subsequent opinion from a private physician who specialized in internal medicine and oncology.  Specifically, the private physician took issue with the VHA examiner' s conclusion that asbestos exposure had not contributed to the onset of the Veteran's fatal COPD.  In arguing against that particular finding, the private physician noted that, despite the VHA examiner's reliance on recent studies, which discounted any link between asbestos and COPD, such a relationship had been clinically established "as early as 1942."  By Dr. Irving Selikoff.  Additionally, the private physician commented that he had personally treated several COPD patients who, like the deceased Veteran, had a documented history of asbestos exposure.  That physician then noted that, while cigarette smoke was also a known risk factor for COPD, there was reason to doubt its significance in the Veteran's case as he had reduced and ultimately ceased his smoking in the years preceding his death.  In any event, that private physician continued that there were few definitive ways to tell whether a particular person's COPD was caused by asbestos or by smoking or by some combination of the two.  That physician then added that in most cases, as in this one, all that can really be said is that there were two potential causes of COPD and that it was not possible to differentiate between them without resort to speculation, just as the January 2009 neurologist had explained earlier.

While disagreeing with the VHA examiner's finding regarding the Veteran's ultimate cause of death, the private physician concurred with the former's determination that the Veteran's COPD had begun in service.  That physician then reiterated that there was no way to rule out either in-service asbestos exposure or smoking as the cause of the Veteran's fatal illness, adding that, under the circumstances, asbestos exposure must be considered to be at least a contributory factor.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board acknowledges that the June 2011 VHA examiner and the November 2011 private physician arrived at different conclusions regarding the Veteran's cause of death.  Nevertheless, the Board considers the opinions of both clinicians to be probative.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The VHA examiner's opinion was based on a thorough review of service and post-service medical records, relevant medical literature, and other pertinent information in the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, that June 2011 opinion was supported by a rationale that demonstrated a knowledge of the Veteran's clinical history.  Sklar v. Brown, 5 Vet. App. 140 (1993).  That opinion was also rendered by a VA physician with specialized training in the field of medicine (pulmonology) relevant to the appellant's claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).

Similarly, the November 2011 opinion was offered by a private physician who, while not a licensed pulmonologist, had professional experience treating patients with COPD.  Accordingly, the Board considers that physician's findings to be more probative than an opinion rendered by a clinician lacking such experience.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  Moreover, the Board considers it significant that the private physician's opinion, like that of the VHA examiner, was supported by a detailed rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  That private physician's opinion also included a review of medical literature, which, while distinct from the articles cited in the VHA report, was nonetheless pertinent to the appellant's claim.  Mattern v. West, 12 Vet. App. 222 (1999).  Further, that private physician's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  

The Board recognizes that, unlike the VHA examiner, the private physician does not appear to have reviewed the Veteran's claims folder in full.  However, claims folder review is not a requirement for private medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the Board finds that any deficiency arising from the private physician's lack of claims folder access has been offset by his knowledge of the Veteran's clinical history.  Indeed, that private physician demonstrated an in-depth understanding of the Veteran's in-service asbestos exposure, his use of cigarettes and later efforts to quit smoking, his treatment for lung problems while on active duty, and his subsequent development of COPD, which culminated in his death.  That private physician also displayed an awareness of the January 2009 neurologist's findings regarding general risk factors for COPD, including asbestos exposure and smoking.  

Additionally, the Board notes that the private physician reconciled his findings with the countervailing VHA opinion by relying upon lay and clinical evidence that the VHA examiner had not addressed.  Indeed, in arguing against the latter's determination that the Veteran's death was due entirely to smoking, the private physician pointed out that the Veteran had successfully given up cigarettes in the years prior to his death.  That physician also predicated his findings on medical literature linking long-term asbestos exposure to the development of COPD.  The Board observes that the use of such medical literature can provide important support when, as in the instant case, it is combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

In any event, the Board notes that, by determining that the Veteran's COPD had arisen in service, the private physician offered a probative opinion that was not wholly inconsistent with the VHA examiner's report, which also has been afforded great evidentiary weight.  Prejean v. West, 13 Vet. App. 444 (2000).  

Notwithstanding the VHA examiner's finding with respect to the in-service onset of the Veteran's COPD, that examiner's opinion cannot be considered supportive of the appellant's claim related to asbestos exposure.  On the contrary, the VHA examiner expressly concluded that the Veteran's fatal COPD had been caused not by in-service asbestos exposure but, rather, by his history of cigarette smoking.  That finding effectively weights against a grant of service connection.  Indeed, even assuming, as both the VHA and private doctors have intimated, that the Veteran's COPD began in service, VA law precludes awarding service connection for such a disease, which has been attributed to cigarettes, in claims filed after June 1998.  38 C.F.R. § 3.300(a)(b) (2011).  As the appellant filed the instant claim in August 2008, service connection for the cause of the Veteran's death based on in-service tobacco use is legally barred.  Thus, the VHA examiner's opinion, relating the Veteran's death to smoking, cannot serve as a basis for awarding VA death benefits in this instance.

Conversely, the private physician's November 2011 opinion directly supports the appellant's claim for service connection for the Veteran's cause of death.  The Board recognizes that opinion noted that either asbestos exposure or smoking could cause COPD.  Such a finding is inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  On the other hand, however, the private physician's opinion noted that in-service asbestos exposure had played a material role in the onset of the Veteran's COPD.  Furthermore, while speculative, that physician's opinion that the COPD was due to either asbestos or smoking gives the likelihood of those two causes equal weight.  Accordingly, the Board concludes that, while that opinion was somewhat speculative with respect to general etiology of COPD, it was definitive regarding the cause of that disease in the Veteran's own case.  Moreover, the Board concludes that the overall tenor of that opinion connoted a direct link between Veteran's period of active duty and his cause of death.  Further, the Board observes that the appellant is not prejudiced by its interpretation of the private physician's opinion, which is fully favorable to her claim. 

Based on the foregoing, the Board finds that the record consists of two probative medical opinions, one weighing against and the other weighing in favor of the appellant's claim.  Where, as here, the probative medical evidence in relative equipoise, the appellant is entitled to the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  Indeed, this is especially true in a case, such as such as this, in which the Veteran's service records are missing.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Accordingly, resolving all reasonable doubt in favor of the appellant, the Board concludes that service connection for the Veteran's cause of death is warranted.

In rendering this determination, the Board is guided by the fact that not only is the competent medical opinion evidence balanced with respect to the appellant's claim, the lay statements and testimony unequivocally support that claim.  Indeed, the Veteran's statements shortly before he died, and his surviving spouse's subsequent testimony, indicate that he developed breathing problems following years of in-service asbestos exposure, and that those symptoms persisted and worsened up until the time of his death.  The Veteran and the appellant are each competent to report the onset and continuity of such symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers their statements and testimony to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, most notably the probative medical opinion rendered by November 2011 private examiner.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, that lay evidence collectively suggests a continuity of symptomatology, which lends additional support to the appellant's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In sum, the Board finds that the preponderance of the evidence shows that it is at least as likely as not that the Veteran's in-service asbestos exposure caused or materially hastened his fatal respiratory disability.  Accordingly, the criteria for service connection for the Veteran's cause of death are met and the appellant's claim is granted.  38 U.S.C.A. § 5107 (b) (West 2002 & 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


